Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 1/6/22.  Claims 1, 3-6, 10, 12-15 and 19 have been amended. Claims 2, 7-8, 11, 16-17 and 20 have been cancelled. Claims 1, 3-6, 9-10, 12-15, 18 and 19 are pending.
2.	Applicants' arguments filed 1/6/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 3-6, 9-10, 12-15, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method, said method comprising:
 “analyzing at least a subset of a first column of data in a data structure maintained in a database and comprising a plurality of columns and rows of data to determine a pattern, wherein the analyzing comprises applying a rule to the at least a subset of the first column of data”. This limitation reads on a person analyzing and applying a rule to a subset of a column within a plurality of columns to determine a pattern which could be considered a mental process of an observation or evaluation. 
“determining a split column candidate according to the pattern”.  This limitation reads on a person determining a split column based on the pattern which could be considered a mental process of an observation or evaluation. 
“determining a statistical correlation of the split column candidate with other ones of the plurality of columns of data”.  This limitation reads on a person determining a statistical relationship between the split column and other columns which could be considered a mental process of an observation or evaluation.
“splitting the first column of data in the data structure maintained in the database into two columns of data in the data structure maintained in the database when the statistical correlation of the split column candidate is less than a threshold”.  This limitation reads on a person splitting the column into two columns when the statistical relationship satisfied a threshold which could be considered a mental process of an observation or evaluation.
“refraining from splitting the first column of data when a condition for invalidating splitting the first column of data is satisfied, wherein the condition for invalidating splitting the first column of data comprise one of the split column candidate has less than a threshold number of unique values and the split column candidate has a one to one correlation with another column of data”.  This limitation reads on a person refraining from splitting the first column of data when a condition for invalidating splitting the first column of data is satisfied, wherein the condition comprises the split column has less than a threshold number of unique value and the split column candidate has a one to one correlation with another column which could be considered a mental process of an observation or evaluation.
Each of these limitations are directed to observation or evaluation steps and are considered to be mental processes.  Also, other than reciting “computer-implemented” or “by a data analyzer of a computer system”, nothing in the claim would preclude these steps from being practically performed in the human mind, which could also have these limitations be considered a mental process.  
Overall the limitations directed to split a column and the various mental process limitations in the context of this claim encompasses limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional elements of “computer-implemented”, “by a data analyzer of a computer system.” 
Regarding the computer,
The computer for implementing analyzing, determining and splitting in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (analyzing, determining and splitting).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding the data analyzer of a computer system,
The data analyzer of a computer system for implementing analyzing, determining and splitting in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (analyzing, determining and splitting).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element “computer-implemented” and “a data analyzer of a computer system” are simply splitting the column, and there is nothing done with the results. 
Accordingly, this additional element, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 3 recites “reducing all data values to non-alpha-numeric patterns and counting a number of distinct patterns" That is, the claim recites reducing all data values to non-alpha-numeric patterns and counting a number of distinct patterns. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 3 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 4 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 4 recites “translating consecutive alphabetical characters into a first single character, translating consecutive numbers into a second single character, and determining if a threshold number of data values have a same alpha-numeric sequence" That is, the claim recites translating consecutive alphabetical characters into a first single character, translating consecutive numbers into a second single character, and determining if a threshold number of data values have a same alpha-numeric sequence. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 4 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 5 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 5 recites “splitting a column into words according to white spaces" That is, the claim recites splitting a column into words according to white spaces. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 5 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 6 recites “splitting the first column when at least a threshold of cells in the first column comprises a commonly occurring word" That is, the claim recites splitting the first column when at least a threshold of cells in the first column comprises a commonly occurring word. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 6 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 9 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 9 recites “examining a randomly selected subset of rows in the first column of data" That is, the claim recites examining a randomly selected subset of rows in the first column of data. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 9 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding to claim 10,
Step 1 Analysis: Claim 10 is directed to a computer system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 10 recites the same method limitations that are recited in claim 1 and the same analysis is applied to claim 10, see above.  
Step 2A Prong Two Analysis: 
In particular, the claim only recites the additional elements of “a bus system”, “a storage device connected to the bus system, wherein the storage device stores program instructions” and “a processor connected to the bus system, wherein the processor executes the program instructions to.”
Regarding the bus system, the storage device and the processor for performing a method is recited at a high level of generality, as generic computing elements performing a generic computer function of processing data (finding and calculating). This limitation is no more than mere instructions to perform a method. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: 
As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “a bus system”, “a storage device connected to the bus system, wherein the storage device stores program instructions” and “a processor connected to the bus system, wherein the processor executes the program instructions to” is simply splitting the column, and there is nothing done with the results. 
Accordingly, this additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12-15 and 18
The computer system was addressed in claim 10 above, the remaining limitations of claims 12-15 and 8 were addressed in the rejection of claims 3-6 and 9 and the same analysis is applied, see above.

Regarding to claim 19,
Step 1 Analysis: Claim 19 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 19 recites the same method limitations that are recited in claim 1 and the same analysis is applied to claim 19, see above.  
Step 2A Prong Two Analysis: 
In particular, the claim only recites the additional elements of “a computer-readable storage medium including instructions for organizing data sets, the instructions comprising.”
Regarding the computer readable storage medium,
The computer readable storage medium including instructions for organizing data sets, the instructions comprising. This limitation is no more than mere instructions to perform a method. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: 
As discussed above with respect to integration of the abstract idea into a practical application, The additional element “a computer-readable storage medium including instructions for organizing data sets, the instructions comprising” is simply splitting the column, and there is nothing done with the results. 
Accordingly, this additional element, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.
 
Response to Argument
5.	On pages 6-7, Applicant alleges the features of amended Claim 1 cannot practically be performed in a human mind due to the recitation of a computer system based ‘data analyzer’, a ‘data structure’ maintained in a ‘database’, and the column splitting that is performed by the ‘data analyzer’ where a first column of data in the ‘data structure’ maintained in the database is split into two columns in the “data structure’ maintained in the database.
	Examiner disagrees because:
The data analyzer of a computer system for implementing analyzing, determining and splitting in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (analyzing, determining and splitting).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.
A ‘data structure’ maintained in a ‘database’ could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 12, 2022